DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group I (Invention 1) in the reply filed on 05/05/2022 is acknowledged.  The arguments filed have been considered but are not persuasive.  US20200248153 (08/06/2020; PTO 892) teaches D-type amino acid dehydrogenase with the activity to reversibly dehydrogenate D-amino acid and being a hexamer of specific polypeptide which is useful for producing D-amino acid from 2-oxo-acid; and comprises the amino acid sequence of SEQ ID NO: 2 which is 100% identical to SEQ ID NO:1 of the instant application.  US20200248153 teaches two mutant forms thereof comprising different sets of substitutions where all mutants have substitutions at positions M154, V158, T173, R183, and/or H229, and the second mutant has an additional mutation at position D94.   Yoshikuni et al. (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; PTO 892) teach protein engineering methodology to redesign enzyme function which was developed on the basis of the theories of divergent molecular evolution: (i) enzymes with more active and specialized functions have evolved from ones with promiscuous functions; (ii) this process is driven by small numbers of amino acid substitutions (plasticity); and (iii) the effects of double or multiple mutations are often additive (quasi-additive assumption).  Yoshikuni et al. teach the impact of multiple mutations can be calculated by first determining the effects of a mutation at a single position and subsequently summing these effects using the quasi-additive assumption where the shape of the fitness landscape of a particular enzyme function can be estimated, and the combinations of mutations predicted to yield global optima for desired functions can then be selected and introduced into the enzymes.  Yoshikuni et al. teach that the methodology has been demonstrated to be very powerful to redesign enzyme function.  See entire publication and abstract especially pages 234-7 and Fig. 2.
It would have been obvious to one of ordinary skill in the art to use the protein engineering methodology of Yoshikuni et al. on the amino acid dehydrogenase of US20200248153 to obtain the amino acid dehydrogenase mutant having any of the amino acid substitution mutations recited in the claims.  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then Inventions 1-3 are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Claims 3-10 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1, 2, 11, and 12 are under consideration in this Office Action.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Accession A0A1M5M5H3 (15-MAR-2017; PTO 892) in view of US20200248153 (08/06/2020, Serial No.16637444 filed 08/09/2018, priority to JP2017154621 date 08/09/2017; PTO 892), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892), and Yoshikuni et al.  (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; PTO 892).

Accession A0A1M5M5H3 teaches the Thermosyntropha lipolytica amino acid dehydrogenase comprising an amino acid sequence that is 100% identical to SEQ ID NO:1 of the instant application (see attached alignment).  The teachings of the reference differ from the claims in that the reference does not teach the claimed amino acid dehydrogenase mutant comprising the recited substitution mutations.

US20200248153 teaches D-type amino acid dehydrogenase with the activity to reversibly dehydrogenate D-amino acid and being a hexamer of specific polypeptide, useful for producing D-amino acid from 2-oxo-acid, said  amino acid dehydrogenase comprising the amino acid sequence of SEQ ID NO: 2 which is 100% identical to SEQ ID NO:1 of the instant application.  US20200248153 teaches two mutant forms thereof comprising different sets of substitutions where all mutants have substitutions at positions M154, V158, T173, R183, and/or H229, and the second mutant has an additional mutation at position D94.  US20200248153 teaches in particular the substitutions of D94S, M154L, V158G, T173I, R183M, H229N in the mutant amino acid dehydrogenase.  US20200248153 teaches corresponding nucleotide sequences encoding the amino acid dehydrogenases, vectors, and host cells such as E. coli.  US20200248153 teaches a method for producing a 2-oxo acid by combining a D-amino acid with the mutant amino acid dehydrogenase.  See entire publication and claims especially claims 1-7, 11 and 12, and Examples 1-8)

	Bornscheuer et al. teach protein engineering strategies to improve or change the properties of proteins, teach concepts for protein engineering using rational design including inserting extra amino acids or deleting amino acids, directed evolution, and combinations of them where different strategies are presented for identifying the best mutagenesis method, how to identify desired variants by screening or selection, and examples for successful applications are shown which enable researchers to choose the most promising tools to solve their protein engineering challenges (see entire publication especially pages 26.7.1- 26.7.10 and Tables 26.7.1, 26.7.2, and 26.7.3).  

	Yoshikuni et al. teach protein engineering methodology to redesign enzyme function which was developed on the basis of the theories of divergent molecular evolution: (i) enzymes with more active and specialized functions have evolved from ones with promiscuous functions; (ii) this process is driven by small numbers of amino acid substitutions (plasticity); and (iii) the effects of double or multiple mutations are often additive (quasi-additive assumption).  Yoshikuni et al. teach the impact of multiple mutations can be calculated by first determining the effects of a mutation at a single position and subsequently summing these effects using the quasi-additive assumption where the shape of the fitness landscape of a particular enzyme function can be estimated, and the combinations of mutations predicted to yield global optima for desired functions can then be selected and introduced into the enzymes.  Yoshikuni et al. teach that the methodology has been demonstrated to be very powerful to redesign enzyme function.  See entire publication and abstract especially pages 234-7 and Fig. 2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by using the protein engineering strategies and protein engineering methodology of taught by Bornscheuer et al. and Yoshikuni et al. on the amino acid dehydrogenase of Accession A0A1M5M5H3 or US20200248153 to obtain the amino acid dehydrogenase mutant having any of the amino acid substitution mutations recited in the claims.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain amino acid dehydrogenase mutant having improved properties including increased enzyme activity compared to wild-type amino acid dehydrogenase.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because using protein engineering strategies and protein engineering methodology to improve or change the properties of enzymes including amino acid dehydrogenase are known in the art as shown by the above reference teachings especially the teachings of US20200248153. Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

5.	No claim is allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652